Citation Nr: 1720211	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-31 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of a left femur fracture with functional one-inch shortening and left hip sprain (left leg disability) or bilateral shoulder disabilities.

2.  Entitlement to a compensable disability rating for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In September 2015, the Veteran testified at a hearing before a Decision Review Office.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds additional development is necessary before a decision may be rendered in the matters on appeal.

With respect to the claim for entitlement to service connection for a cervical spine disability, the Veteran asserts that he has a disability which is related to his active duty service or secondary to his service-connected disabilities.  The record does not reflect that a VA opinion has been obtained with respect to this claim.  As such, the Board finds remand is warranted so that an opinion and, if necessary, an examination, may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

A 1980 motorcycle accident is documented in the Veteran's service treatment records, and the Veteran also asserts that he was involved in a Jeep accident while stationed in Germany in 1979, but that he cannot recall the name of the hospital where he was treated.  
 
The Veteran's hypertension was last evaluated by VA examination in January 2013.  In a May 2017 statement, his representative asserted that VA should obtain a new examination because the Veteran's condition had increased in severity since that time.  Accordingly, the Board finds remand is warranted so that a new examination may be obtained.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a VA examiner to obtain an opinion with respect to the Veteran's cervical spine disability.  The claims file must be reviewed by the examiner.  It is left to the examiner's discretion whether to examine the Veteran.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the cervical spine arose in service or is causally related to service.  The examiner should comment on the Veteran's contention that his in-service motor vehicle accidents caused his current neck disability.  

If any disability of the cervical spine is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (aggravated) as a result of the Veteran's service-connected left leg and/or bilateral shoulder disabilities.  

A complete medical rationale must be provided for any opinion expressed.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected hypertension.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's hypertension should be reported.  

3.  After completing the requested actions, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




